Citation Nr: 1242528	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  06-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral shin splints.  

2.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which established service connection for bilateral shin splints and irritable bowel syndrome; noncompensable (zero percent) evaluations were assigned, effective from May 31, 2005.  

During the course of the appeal, in a July 2006 Decision Review Officer (DRO) decision, the evaluations assigned for both service-connected disabilities were increased to 10 percent, effective from May 31, 2005.  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these matters remain in appellate status.

A hearing was held in December 2007 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

The Board subsequently remanded the case for further development in September 2010 and March 2012.  In the September 2010 Remand, the Board instructed that the updated VA and private treatment records be obtained and the Veteran be afforded VA examinations to determine the severity and manifestations of his service-connected bilateral shin splints and irritable bowel syndrome.  Updated VA treatment records were obtained and associated with the file, but the Veteran did not identify outstanding private treatment records.  After the Veteran did not report to VA examinations dated in February 2011 and March 2011, her claims were returned to the Board.  In the March 2012 remand, the Board noted that the Veteran had relocated during the pendency of her appeal, and thus, proper notice of the February 2011 and March 2011 VA examinations may have not been received by her.  Accordingly, the Board instructed in the March 2012 Remand that updated VA treatment records be obtained and the Veteran be provided VA examinations in connection with her claims.  Updated VA treatment records were obtained and associated with the file in March 2012 and August 2012.  Also, the Veteran reported for VA examinations in connection with her claims in April 2012.  The April 2012 VA examination reports are associated with the file, and as will be discussed below, they are adequate for the purpose of adjudicating her claims.  

In light of above, the Board finds that there has been substantial compliance with the directives of the September 2010 and March 2012 Remands, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In Rice v. Shinseki, the Court held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012), that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  In the present case, the Veteran became unemployed at some time between the April 2012 VA examination and an August 2012 admittance to in-patient treatment at a VA facility.  However, the evidence of record, to include statements from the Veteran and her representative, does not indicate that her unemployability is the result of either of her service-connected disabilities currently on appeal.  Accordingly, further consideration of entitlement to TDIU is not required.  


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral shin splints are manifested by tenderness and result in no more than slight knee or ankle disability with moderate muscle impairment.  The evidence does not reflect malunion or nonunion of the tibia or fibula, limitation of flexion of either knee to 30 degrees or less, extension of either knee to 15 degrees or more, or motor or sensory abnormalities.  

2.  The Veteran's service-connected irritable bowel syndrome is manifested by mild bowel disturbance, to include periods of constipation and diarrhea.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected bilateral shin splints are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2012).

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002& Supp. 2012); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Letters dated in June 2005 and March 2012 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although complete notice was provided to the Veteran subsequent to the initial adjudication of the her claims, seven months elapsed in which she could submit evidence pertinent to her claims prior to the issuance of the October 2012 Supplemental Statement of the Case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Further, the Board finds that the Veteran is not prejudiced in this regard, as the preponderance of the evidence is against her claims for increased initial evaluations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in July 2005 and April 2012; neither the Veteran nor her representative have argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the Veteran's Board hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted that the Veteran's testimony would focus on the issues of entitlement to increased initial evaluations for bilateral shin splints and irritable bowel syndrome.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ then asked questions to ascertain the whether the symptomatology associated with the Veteran's bilateral shin splints and/or irritable bowel syndrome had worsened in severity.  The VLJ sought to identify any pertinent evidence not currently associated with the file that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about his bilateral shin splints and irritable bowel syndrome symptoms. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board ultimately finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).  

There is no indication in the record that any additional evidence, relevant to the issues of entitlement to increased initial evaluations for the Veteran's service-connected bilateral shin splints and irritable bowel syndrome, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Bilateral Shin Splints

In this case, the Veteran asserts that her service-connected bilateral shin splints are more severe than contemplated by the assigned evaluation.  "Shin splints" is a term referring to tenderness and pain with induration and swelling of pretibial muscles, following athletic overexertion by the untrained; it may be a mild form of anterior tibial compartment syndrome.  See Stedman's Medical Dictionary 1630 (27th ed. 2000).  

Service connection for bilateral shin splints was granted by the July 2006 DRO decision, and an initial, noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5019.  This hyphenated code is intended to show that the Veteran's bilateral shin splints were rated analogously to bursitis under Diagnostic Code 5019.  See 38 C.F.R. § 4.27 (2012) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  

Diagnostic Code 5019, pertaining to bursitis, refers to Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  

Limitation of motion of the leg is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

However, as noted by the July 2005 VA examiner, the Veteran's service-connected bilateral shin splints do not cause a limitation of flexion or extension of her knees, as the disability is not a "joint problem."  Nonetheless, the Board notes that the evidence of record, to include the July 2005 and April 2012 VA examination reports, does not show arthritis in either of the Veteran's legs, and the Veteran's range-of-motion findings pertaining to her knees do not approximate the criteria for an evaluation in excess of 10 percent for limitation of flexion or extension of either lower extremity.  Accordingly, the Veteran's claim cannot succeed until the provisions of Diagnostic Codes 5003, 5019, 5260 or 5261.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Specifically, the Board has considered application of Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, which provides a 10 percent rating for malunion of the tibia and fibula and with slight knee or ankle disability.  With malunion and with moderate knee or ankle disability, a 20 percent rating is assigned but with marked knee or ankle disability a 30 percent rating is assigned.  When manifested by nonunion with loose motion, requiring a brace, a 40 percent rating is assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 5262 (2012).  

Although an in-service bone scan of the Veteran's legs reflected bilateral stress fractures during her service, subsequent X-ray testing performed in July 2005 and April 2012 reflect healed stress fractures with no evidence of malunion or nonunion of the tibia or fibula in either of the Veteran's legs.  Moreover the evidence of record does not establish that the Veteran's service-connected bilateral shin splints are manifested by a moderate disability or either ankle or knee.  Since there is no evidence of malunion, an increased evaluation cannot be assigned under Diagnostic Code 5162.  

Also, muscle group XII affects dorsiflexion, extension of the toes, and stabilization of the arch and involves the anterior muscles of the leg.  38 C.F.R.  § 4.73, Diagnostic Code 5312.  A slight disability of muscle group XII warrants a noncompensable evaluation.  A moderate disability warrants a 10 percent rating, and moderately severe disability warrants a 20 percent rating.  Id.  

The medical evidence does not show more than a moderate disability in muscle group XII.  The evidence of record, to include the Veteran's testimony at the December 2007 hearing, reflects her contentions that her service-connected bilateral shin splints cause leg pain on with "intensive" exercise; however, the pain is alleviated with rest rather than pain medication.  As noted above, there is no joint involvement or limitation of motion associated with the shin splints, and the Veteran specifically denied experiencing muscle weakness, fatigability or instability in either lower extremity.  Since the evidence of record does not show symptomatology which approximates a moderately severe disability of either lower extremity due to the Veteran's service-connected shin splints, the criteria for a rating in excess of 10 percent is not warranted under 38 C.F.R. § 4.73, Diagnostic Code 5312.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial rating greater than 10 percent for service-connected bilateral shin splints is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Irritable Bowel Syndrome

The Veteran's service-connected irritable bowel syndrome is rated 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319.  Diagnostic Code 7319 assigns a 10 percent rating for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress, and a 30 percent rating for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Veteran endorsed constipation during her service, having a bowel movement every two or three days.  These symptoms were improved with medication and a high-fiber diet.  The July 2005 VA examination report reflects the Veteran's reports of continued constipation with abdominal discomfort between bowel movements, which occurred every two or three days.  Examination of the abdomen reflected normal bowel sounds and discomfort to deep palpation of the left lower quadrant without guarding or rebound.  The Veteran showed no signs of malnourishment or anemia.  

A November 2010 VA medical record reflects that the Veteran reported that the symptomatology associated with her service-connected irritable bowel syndrome had increased in severity.  Specifically, she reported severe constipation with bloating, gas, lethargy, nausea and the sensation that she needed to urinate.  She was not taking medication for irritable bowel syndrome at that time, but rather, was managing her constipation with stool softeners, laxative and an increased intake of fiber and water which caused cramping and bouts of diarrhea.  A colonoscopy was scheduled and medication was prescribed; however, the procedure was not completed.  

The April 2012 VA examination report reflects the Veteran's reports of alternating constipation and diarrhea, worsening with increased psychological stress.  Although the examiner noted the Veteran's complaints of "chronic constipation with infrequent episodes of alternating diarrhea," she did not fill or take the medication prescribed for her in November 2010.  Instead, the Veteran managed her symptoms with over-the-counter fiber-based products, stool softeners and a high-fiber diet.  The Veteran's abdomen was non-tender with normal bowel sounds.  There were no signs of malnourishment or anemia.  The examiner assessed mild irritable bowel syndrome which was not clinically disabling.  

A VA treatment record reflects that a VA medical professional attempted to schedule the Veteran for a colonoscopy in July 2012; however, because the Veteran was admitted for in-patient VA treatment shortly thereafter, the procedure was cancelled.  

To the extent that the Veteran reported having diarrhea at the April 2012 VA examination, it is not clear that this diarrhea is due to her irritable bowel syndrome, especially in light of the fact that this symptom was not reported at the July 2005 VA examination.  Moreover, the symptomatology picture shown during pendency of the appeal does not reflect more than moderate irritable bowel syndrome.  The April 2012 examination report specifically indicated that this disability was "mild" in severity, and that the associated symptomatology had no effect on her former occupation or activities of daily life.  Thus, the evidence does not reflect symptomatology more consistent with the criteria of a 30 percent evaluation, and thus, an increased initial rating is not warranted.  

Other potentially relevant diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran has not been diagnosed with any other lower gastrointestinal disorder, to include colitis or diverticulitis, and the July 2005 VA examination report reflects that the Veteran did not have splenic or hepatic enlargement.  Nonetheless, the Diagnostic Code 7327 which rates diverticulitis, directs that it be rated as for irritable colon syndrome under Diagnostic Code 7319.  Thus, an increased evaluation is not warranted under alternate diagnostic codes.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial rating greater than 10 percent for service-connected irritable bowel syndrome is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's bilateral shin splints and irritable bowel syndrome.  While the Veteran has been hospitalized during the pendency of her appeal, this was not the result of either service-connected disability on appeal.  Moreover, the record reflects that neither service-connected disability on appeal has interfered with the Veteran's former occupation.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  








ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral shin splints is denied.  

Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


